June13, 2012 John Cash Accounting Branch Chief Division of Corporation Finance United States Securities and Exchange Commission 100F. Street, N.E. Washington, DC 20549-7010 Re:Your letter dated 5/30/12 regarding Ball Corporation’s Form10-K for the Fiscal Year Ended December31, 2011, Filed February22, 2012 Form10-Q for the Fiscal Quarter Ended April1, 2012, Filed May7, 2012 File No.1-07349 Dear Mr. Cash: We understand that the purpose of your review process is to assist us in complying with the applicable disclosure requirements and enhancing the overall disclosures in the filings we make with the Commission and pursuant to your request we acknowledge that: · We are responsible for the adequacy and accuracy of the disclosures in our filings; · United States Securities and Exchange Commission staff comments or changes to disclosures in response to staff comments do not foreclose the Commission from taking any action with respect to our filings; and · We may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Form10-K for the Fiscal Year Ended December31, 2011 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations, page18 Results of Operations, page20 Business Segment Discussions, page20 1. In future annual and quarterly filings, please expand your discussion of changes in net sales and changes in segment sales, to also address changes in total volumes for the markets you serve as well as changes in your market share during the periods presented. Based on the concentration of sales among a relatively few significant competitors, it appears to us that understanding changes in your market share would be significant to your investors. Please include your proposed disclosures in your response. The company provides the market shares of its segments in Item1 of its Form10-K. While the company’s existing MD&A does not specifically address changes in market share, factors that would significantly impact the market shares of the company’s segments are discussed in MD&A if they significantly impact the segments’ sales. In future filings, the company will provide commentary in MD&A regarding changes in market share where such changes are significant. Please refer to ExhibitA for an example of revised disclosure using the company’s 2011 10-K as a template. 2. In future annual and quarterly filings, please expand your narrative to quantify and discuss the main cost drivers affecting consolidated cost of sales, including how those costs impacted segment earnings during each period presented and management’s expectations of how they may impact future results. Your narrative should include a discussion of your significant raw materials and the extent to which your results of operations have been, or are expected to be impacted by, changes in raw material prices. Your narrative should also include a discussion of changes in other significant cost components included in cost of sales. Please include your proposed disclosure in your response. The company’s packaging businesses are substantially pass-through businesses where a majority of sales contracts allow for the pass through of the metal raw material costs or, to a lesser extent, derivative contracts are utilized to mitigate the effects of changes in metal raw material costs with little, if any, effect on gross margin dollars. For this reason, the company’s dollar margins do not change significantly unless there are segment-specific issues such as out-of-pattern freight costs or higher warehousing costs, which are already detailed in the segment overviews. The company primarily manages sales and cost of sales at the segment level rather than at a consolidated level. Because of management’s focus on segment earnings, as well as the fact that any consolidated level discussion would merely be a compilation of unrelated factors, the company does not believe discussing the significant raw material cost drivers at a consolidated level is meaningful to its investors. The company will provide additional language in the MD&A overview section about the pass-through nature of the raw material costs in its packaging businesses and will also provide the margin percentages at a segment level, which highlight the consistency in the company’s margins. Please refer to ExhibitA for an example of revised disclosure using the company’s 2011 10-K as a template. The company’s business environment is also discussed in Item7A of its Form10-K. 3. In future annual and quarterly filings, please quantify and discuss the factors that impacted consolidated depreciation and amortization expense during each period presented. Please include your proposed disclosure in your response. Please refer to ExhibitA for an example of revised disclosure using the company’s 2011 10-K as a template. 4. In future annual and quarterly filings, please quantify and discuss: · consolidated cost of sales, consolidated selling and general and administrative expense, and consolidated net earnings as a percentage of consolidated net sales; · each segment’s earnings as a percentage of each segment’s net sales; and · interest expense as a percentage of average borrowings. Your narrative should include a quantified discussion of the significant factors that impacted these percentages during each period presented. It appears to us that your current disclosures, which solely focus on changes in amounts on a gross basis, rather than also addressing them relative to changes in consolidated sales, segment sales and average borrowings do not adequately convey your results and the factors that impacted your results during each period presented. Please include your proposed disclosures in your response. Please refer to ExhibitA for an example of revised disclosure using the company’s 2011 10-K as a template. Regarding consolidated cost of sales as a percentage of consolidated net sales, please refer to the response above to comment #2. Financial Condition, Liquidity and Capital Resources, page25 Cash Flows and Capital Expenditures, page25 5. In future annual and quarterly filings, please explain the reasons for the significant changes comprising fluctuations in your working capital. Refer to section 501.13 of the SEC Codification of Financial Reporting Policies. Please specifically disclose and discuss changes in accounts receivable and inventory days outstanding. Please include your proposed disclosures in your response. The company will revise the discussion on major working capital changes to include a discussion of the accounts receivable and inventory days outstanding when such changes are considered significant. Please refer to ExhibitA for an example of revised disclosure using the company’s 2011 10-K as a template. Critical and Significant Accounting Policies and New Accounting Pronouncements, page29 6. In future filings, to the extent that any of your reporting units have estimated fair values that are not substantially in excess of their carrying values, and goodwill for your reporting units, in the aggregate or individually, if impaired, could materially impact your results of operations or total shareholders’ equity, please identify and provide the following disclosures for each such reporting unit: · The percentage by which fair value exceeds carrying value. · The amount of goodwill allocated to the reporting unit. · A description of the material assumptions that drive estimated fair value. · A discussion of any uncertainties associated with each key assumption. · A discussion of any potential events, trends and/or circumstances that could have a negative effect on estimated fair value. If you have determined that estimated fair values substantially exceed the carrying values of all your reporting units, please disclose that determination in future filings. Please include your proposed disclosure in your response. The company will revise the goodwill impairment disclosure in Item8, Note1 to the financial statements as needed in future filings, based on your comments. Following is the revised disclosure highlighted for changes from the 2011 Form10-K: On an annual basis and at interim periods when circumstances require, the company tests the recoverability of its goodwill and indefinite-lived intangible assets. The company’s indefinite-lived intangible assets are not significant to the consolidated financial statements. The goodwill testing utilizes a two-step impairment analysis, whereby the company compares the carrying value of each identified reporting unit to its fair value. If the carrying value of the reporting unit is greater than its fair value, the second step is performed, where the implied fair value of goodwill is compared to its carrying value. The company recognizes an impairment charge for the amount by which the carrying amount of goodwill exceeds its implied fair value. The fair values of the reporting units are estimated using the net present value of discounted cash flows, excluding any financing costs or dividends, generated by each reporting unit. The company’s discounted cash flows are based upon reasonable and appropriate assumptions, which are weighted for their likely probability of occurrence, about the underlying business activities of the company’s reporting units. For this evaluation, the company’s reporting units are consistent with the reportable segments identified in Note2 except that assets within metal beverage packaging, North America, are tested separately from those in metal beverage packaging, Asia, and Latapack-Ball Embalagens Ltda. Additionally, assets in the Aerocan S.A.S. reporting unit are tested separately from the remainder of metal beverage packaging, Europe. These reporting units have been identified based on the level at which discrete financial information is reviewed by the segment management. When a business within a reporting unit is disposed of, goodwill is allocated to the gain or loss on disposition using the relative fair value methodology. During 2011, the company determined that the fair value of each of the reporting units of the company was significantly in excess of their respective carrying values. Item8, Financial Statements and Supplementary Data, page33 Note2, Business Segment Information, page44 7. Please specifically demonstrate to us how you determined that the Americas and Asia operating segments may be aggregated into a single reportable segment. On an annual basis, the company reviews its operating segments and its reportable segments to ensure the aggregation criteria are still being met, where applicable. As prescribed in available operating segment aggregation accounting guidance, the company compares both quantitative and qualitative factors when determining if operating segments have similar economic characteristics. Specifically, the company compared the long-term average gross margins for the metal beverage packaging, Americas, and metal beverage packaging, Asia, operating segments along with other qualitative factors such as the nature of the products, production processes, type of customers and method of distribution. As a result of the annual analysis the company determined that the long-term average gross margin of the metal beverage packaging, Americas, and metal beverage packaging, Asia, operating segments were 11.24 percent and 11.87 percent, respectively, a variation of 5.6 percent. The margin analysis used historical and forecast data for the period 2002 to 2014 to calculate the margins. Additionally, the company reviewed the qualitative information for both segments and determined that although they do business in different regions the products, production processes, identity and type of customers and methods of distribution are the same. Consequently, the company reports the operating segments, metal beverage packaging, Americas, and metal beverage packaging, Asia, aggregated as one reportable segment in its external reporting to investors. Note20, Subsidiary Guarantees of Debt, page81 8. Please revise future annual and quarterly filings to disclose, if accurate, that each guarantor subsidiary is 100% owned by the parent company as required by Rule3-10(i)(8) of RegulationS-X. If any guarantor subsidiary is not 100% owned, please explain to us how you determined your current disclosures company with Rule3-10 of Regulation S-X. The company confirms that all of its guarantor subsidiaries are 100 percent owned by the parent company. Following is the proposed disclosure we will include in future filings highlighted for any changes from the 2011 Form10-K: As discussed in Note12, the company’s senior notes are guaranteed on a full, unconditional and joint and several basis by certain of the company’s material domestic subsidiaries. Each of the guarantor subsidiaries is 100 percent owned by Ball Corporation. These guarantees are required in support of the notes, are co-terminous with the terms of the respective note indentures and would require performance upon certain events of default referred to in the respective guarantees. The maximum potential amounts that could be required to be paid under the domestic guarantees are essentially equal to the then outstanding principal and interest under the respective notes. The following is condensed, consolidating financial information (in millions of dollars) for the company, segregating the guarantor subsidiaries and non-guarantor subsidiaries, as of December31, 2011 and 2010, and for the years ended December31, 2011, 2010 and 2009. Separate financial statements for the guarantor subsidiaries and the non-guarantor subsidiaries are not presented because management has determined that such financial statements are not required by the current regulations. Form10-Q for the Fiscal Quarter ended April1, 2012 Item1. Financial Statements, page25 Note20. Subsidiary Guarantees of Debt, page25 9. Please more fully explain to us the circumstances that resulted in your revisions to the presentation of the unaudited condensed consolidating statement of earnings for the period ended April3, 2011 and the unaudited condensed consolidating balance sheet at December31, 2011. Please also tell us the impact of finalizing the calculations for each prior period presented in your 2011 Form10-K. In connection with the company’s change from a manual compilation of equity accounting system for guarantor and non-guarantor subsidiaries to an automated system, the company performed and documented at that time a materiality assessment of the impact of the systems change in accordance with Staff Accounting Bulletin No.99 (SAB99).Based on that assessment, which assessed both the quantitative and qualitative impact of the adjustments to the unaudited condensed consolidating financial statements, the company concluded that the adjustments did not represent a material misstatement to the unaudited condensed consolidating statement of earnings or balance sheet for any prior period, that a restatement of the previously issued unaudited condensed consolidating financial statements was not required, and revision of such previously issued financial statements in accordance with Staff Accounting Bulletin No.108 (SAB108) was appropriate. The company’sSAB99 memorandum, including the impact of finalizing the calculations, is attached as ExhibitB. We appreciate your comments and believe we have adequately addressed them in this response. Sincerely, /s/ Scott C. Morrison ScottC. Morrison Senior Vice President and Chief Financial Officer EXHIBITA Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Management’s discussion and analysis should be read in conjunction with the consolidated financial statements and accompanying notes included in Item8 of this Annual Report on Form10-K, which include additional information about our accounting policies, practices and the transactions underlying our financial results. The preparation of our consolidated financial statements inconformity with accounting principles generally accepted in the United States of America (U.S. GAAP) requires us to make estimates and assumptions that affect the reported amounts in our consolidated financial statements and the accompanying notes including various claims and contingencies related to lawsuits, taxes, environmental and other matters arising during the normal course of business. We apply our best judgment, our knowledge of existing facts and circumstances and actions that we may undertake in the future in determining the estimates that affect our consolidated financial statements. We evaluate our estimates on an ongoing basis using our historical experience, as well as other factors we believe appropriate under the circumstances, such as current economic conditions, and adjust or revise our estimates as circumstances change. As future events and their effects cannot be determined with precision, actual results may differ from these estimates. Ball Corporation and its subsidiaries are referred to collectively as “Ball Corporation,” “Ball,” “the company” or “we” or “our” in the following discussion and analysis. OVERVIEW Business Overview Ball Corporation is one of the world’s leading suppliers of metal packaging to the beverage, food, personal care and household products industries. Our packaging products are produced for a variety of end uses and are manufactured in facilities around the world. We also provide aerospace and other technologies and services to governmental and commercial customers. We sell our packaging products mainly to large, multinational beverage, food, personal care and household products companies with which we have developed long-term customer relationships. This is evidenced by our high customer retention and our large number of long-term supply contracts. While we have a diversified customer base, we sell a majority of our packaging products to relatively few major companies in North America, Europe, the PRC, Brazil and Argentina, as do our equity joint ventures in the U.S. and Vietnam. The primary customers for the products and services provided by our aerospace and technologies segment are U.S. government agencies or their prime contractors. We purchase our raw materials from relatively few suppliers. We are also subject to exposure from inflation and the rising costs of raw materials, as well as other inputs into our direct costs. We mitigate our exposure to the changes in the costs of metal through the inclusion of provisions in a majority of our packaging sales contracts to pass through metal price changes, as well as through the use of derivative instruments. The pass-through provisions generally result in proportional increases or decreases in sales and earnings with a greatly reduced, if any, effect on margin dollars. Because of our customer and supplier concentration, our business, financial condition and results of operations could be adversely affected by the loss, insolvency or bankruptcy of a major customer or supplier or a change in a supply agreement with a major customer or supplier, although our contracts and long-term relationships generally mitigate the risk of customer loss. Industry Trends and Corporate Strategy In the rigid packaging industry, sales and earnings can be improved by reducing costs, increasing prices, developing new products, expanding volumes and making strategic acquisitions. Over the past few years, we have closed a number of packaging facilities in support of our ongoing objective of matching our supply with market demand. We have also identified and implemented plans to improve our return on invested capital through the redeployment of assets within our global operations. To better realign capacity, in 2011 we closed our Torrance, California, U.S., facility; relocated one of the lines to our Whitby, Ontario, Canada, facility; relocated one line from Lublin, Poland, to our Belgrade, Serbia, facility; reduced capacity in our Columbus, Ohio, U.S., metal beverage facility and redeployed surplus equipment to other global locations. As part of our Drive for 10 vision, we are focused on developing and marketing new and existing products that meet the needs of our customers and the ultimate consumer. We have been placing additional emphasis on technology and innovation throughout our businesses during 2011 and will continue to do so in 2012 and beyond. These innovations include new shapes, sizes, opening features and other functional benefits, as well as increasing the use of recycled content and lightweighting of our packages. This ongoing packaging development activity helps us maintain and expand our supply positions with major beverage, food, personal care and household products customers. Our sustainability vision encompasses balancing economic, environmental and social impacts in our decision making and activities. Successfully executing this vision will create long-term, shared value for our stakeholders, and Ball is committed to practicing sustainability as a way of doing business. Our sustainability report and updates on our progress are available at www.ball.com/sustainability. The North American metal beverage container manufacturing industry is relatively mature and industry volumes for certain types of containers have declined over the past several years. As a result, we have reduced our excess capacity in certain North American metal beverage facilities for those containers. The metal beverage container industries in other parts of the world are growing and are expected to continue to grow in the medium to long term. We have been able to capitalize on this growth by adding a facility, as well as additional capacity, in our Latapack-Ball, consolidated Brazilian joint venture and by increasing capacity in some of our European metal beverage container manufacturing facilities by speeding up certain lines and by expansion. In 2011, we expanded our lightweight Alumi-Tek® bottle production to our Golden, Colorado, facility, and we commenced specialty can production in our Fort Worth, Texas, U.S., facility. We also announced that Latapack-Ball would construct a new metal beverage container manufacturing facility in Alagoinhas, Bahia, which is in northeast Brazil, one of the fastest growing regions of the country. The new facility will begin production in early 2012. The output from the first line has been contracted for sale under a long-term agreement. Additionally, in March 2011 we entered into a joint venture agreement with Thai Beverage Can Limited to construct a beverage container manufacturing facility in Vietnam that will begin production in the first quarter of 2012. We have also made recent strategic acquisitions. In October 2011, we acquired our partners' interests in QMCP and recorded a gain of $9.2million related to our previously held interest in the joint venture. Additionally, we are constructing a new expanded beverage container facility for QMCP that will begin production in the first quarter of 2012. In July 2010, we entered the aluminum slug market by acquiring the leading North American manufacturer of aluminum slugs used to make extruded aerosol containers, beverage bottles, collapsible tubes and technical impact extrusions. To further expand this new product line and broaden our market development efforts into a new customer base, in January 2011, we acquired a leading European supplier of aluminum aerosol containers and bottles and the slugs used to make them. Further details of recent acquisitions are included in Note3 to the consolidated financial statements within Item8 of this report. We recognize sales under long-term contracts in the aerospace and technologies segment using percentage of completion under the cost-to-cost method of accounting. The 2011 contract mix consisted of approximately 60 percent cost-type contracts, which are billed at our costs plus an agreed upon and/or earned profit component, and 33 percent fixed-price contracts. The remainder represents time and material contracts, which typically provide for the sale of engineering labor at fixed hourly rates. The contracted backlog at December31, 2011, of approximately $897million consisted of approximately 50 percent fixed price contracts indicating a continuing trend towards more fixed price business. Throughout the period of contract performance, we regularly reevaluate and, if necessary, revise our estimates of aerospace and technologies total contract revenue, total contract cost and progress toward completion. Because of contract payment schedules, limitations on funding and other contract terms, our sales and accounts receivable for this segment include amounts that have been earned but not yet billed. Management Performance Measures Management uses various measures to evaluate company performance such as return on average invested capital (net operating earnings after tax over the relevant performance period divided by average invested capital over the same period); economic value added (net operating earnings after tax less a capital charge on average invested capital employed); earnings before interest and taxes (EBIT); earnings before interest, taxes, depreciation and amortization (EBITDA); diluted earnings per share; cash flow from operating activities and free cash flow (generally defined by the company as cash flow from operating activities less additions to property, plant and equipment). These financial measures may be adjusted at times for items that affect comparability between periods such as business consolidation costs and gains or losses on acquisitions and dispositions. Nonfinancial measures in the packaging businesses include production efficiency and spoilage rates; quality control figures; environmental, health and safety statistics; production and sales volumes; asset utilization rates; and measures of sustainability. Additional measures used to evaluate financial performance in the aerospace and technologies segment include contract revenue realization, award and incentive fees realized, proposal win rates and backlog (including awarded, contracted and funded backlog). RESULTS OF OPERATIONS Consolidated Sales and Earnings ($ in millions) Net sales $ $ $ Net earnings attributable to Ball Corporation Net earnings attributable to Ball Corporation as a % of consolidated net sales % % % The increase in net sales in 2011 compared to 2010 was driven largely by the increase in demand for metal packaging in the PRC, improved beverage container volumes in the Americas, the consolidation of Latapack-Ball, the acquisition of two PRC joint ventures and the extruded aluminum businesses, and improved aerospace program performance. Earnings in the packaging segments were favorably impacted by acquisitions, higher metal beverage container sales volumes and improved manufacturing performance, while negatively impacted by higher manufacturing and distribution costs. In addition to the business segment performance analyzed below, net earnings attributable to Ball Corporation included discontinued operations related to the sale of the plastics business in August 2010, business consolidation costs, debt refinancing costs, and equity earnings and gains on the acquisitions. These items are detailed in the “Management Performance Measures” section below. Higher sales in 2010 compared to 2009 were due largely to sales associated with 2010 business acquisitions described above. Earnings in the packaging segments were aided by acquisitions, product sales mix and improved manufacturing performance. Partially offsetting these improvements were higher cost metal food container inventories compared to 2009. In addition to these items and others detailed in the “Management Performance Measures” section below, the higher net earnings from continuing operations in 2010 compared to 2009 included $105.9million of equity gains on acquisitions associated with the acquisitions. Business Segment Discussions The company has four reportable segments: (1)metal beverage packaging, Americas and Asia (aggregated based on qualitative and quantitative characteristics); (2)metal beverage packaging, Europe; (3)metal food and household products packaging, Americas; and (4)aerospace and technologies. We also have investments in companies in the U.S. and Vietnam, which are accounted for using the equity method of accounting and, accordingly, those results are not included in segment sales or earnings. Metal Beverage Packaging, Americas and Asia ($ in millions) Net sales $ $ $ Segment earnings $ $ $ Business consolidation costs (a) ) - ) Total segment earnings $ $ $ Segment earnings before business consolidation costs as a % of segment net sales % % % (a) Further details of these items are included in Note5 to the consolidated financial statements within Item8 of this annual report. The metal beverage packaging, Americas and Asia, segment consists of operations located in the U.S., Canada, Brazil (since August 2010) and the PRC, which manufacture metal container products used in beverage packaging, as well as non-beverage plastic containers manufactured and sold mainly in the PRC. Our acquisition of the remaining 60 percent interest in QMCP was completed in October 2011, and our acquisition of our partner’s 65 percent interest in JFP was completed in June 2010. In August 2010, we acquired an additional economic interest in Latapack-Ball. The results of the acquired entities have been included in the metal beverage packaging, Americas and Asia, segment since the acquisition dates. The acquisitions are discussed in Note3 to the consolidated financial statements within Item8 of this annual report. Segment sales in 2011 were $565.4million higher compared to 2010 attributable mainly to $268million from the consolidation of Latapack-Ball and the acquisition of two PRC joint ventures, $190millionfrom higher sales volumes and $96million from higher commodity input prices. Segment sales in 2010 were $959.3million higher than in 2009 primarily due to the four facilities acquired from AB InBev, which is estimated to have increased the company’s market share of production in the Americas to approximately 37 percent, from additional sales associated with JFP and the consolidation of the Latapack-Ball joint venture since August 2010. Segment earnings in 2011 were $63.4million higher than in 2010 due to $45million from the consolidation of Latapack-Ball and the acquisition of two PRC joint venture interests, $35million from higher sales volumes and $16million from improved manufacturing performance, partially offset by $38million of higher manufacturing and distribution costs. Segment earnings in 2010 were $122.3million higher than in 2009 primarily due to a net $85million impact from higher sales volumes and $45million from product mix and improved manufacturing performance associated with higher production. Also adding to the 2010 improvement was the effect of a $7million out-of-period inventory charge in 2009. The details of the out-of-period adjustment are included in Note7 to the consolidated financial statements included within Item8 of this annual report. Metal Beverage Packaging, Europe ($ in millions) Net sales $ $ $ Segment earnings $ $ $ Business consolidation costs (a) ) ) - Total segment earnings $ $ $ Segment earnings before business consolidation costs as a % of segment net sales % % % (a) Further details of these items are included in Note5 to the consolidated financial statements within Item8 of this annual report. The metal beverage packaging, Europe, segment includes the manufacture of metal beverage containers, extruded aluminum aerosol containers and aluminum slugs. Ball has manufacturing facilities located in Germany, the United Kingdom, France, the Netherlands, Poland, Serbia and the Czech Republic. In January 2011, Ball acquired Aerocan S.A.S. (Aerocan), a leading European supplier of aluminum aerosol containers and bottles, for €221.7million ($295.2million) in cash and assumed debt, which is net of $26.2million of cash acquired. Aerocan manufactures extruded aluminum aerosol containers and bottles, and the aluminum slugs used to make them, for customers in the personal care, pharmaceutical, beverage and food industries. It operates three aerosol container manufacturing facilities – one each in the Czech Republic, France and the United Kingdom – and is a 51 percent owner of a joint venture aluminum slug facility in France. The acquisition of Aerocan has enabled Ball to expand into a new product category that is growing faster than other parts of our business, and to align with a new customer base at returns that meet or exceed the company’s cost of capital. Segment sales in 2011 increased $318.5million compared to 2010 due to $180million from the inclusion of Aerocan sales, $100million from the effect of currency exchange rates and $31million from higher sales volumes. Segment sales in 2010 decreased $40.4million compared to 2009, primarily due to unfavorable currency exchange effects of $93million and price and mix changes, partially offset by higher sales volumes. Segment earnings in 2011 increased $30.2million compared to 2010 due to $38million earnings contribution from the Aerocan acquisition, $13million from the effect of currency exchange rates and $13million from higher volumes, partially offset by $35million from higher inventory and other costs. Segment earnings in 2010 decreased $1.3million compared to 2009, primarily due to the result of a $28million increase from higher sales volumes, offset by $18million from negative effects from currency translation and $12million of higher inventory and other costs. Metal Food and Household Products Packaging, Americas ($ in millions) Net sales $ $ $ Segment earnings $ $ $ Business consolidation costs (a) ) ) Total segment earnings $ $ $ Segment earnings before business consolidation costs as a % of segment net sales % % % (a) Further details of these items are included in Note5 to the consolidated financial statements within Item8 of this annual report. The metal food and household products packaging, Americas, segment consists of operations located in the U.S., Canada and Argentina that manufacture and sell metal food, aerosol, paint and general line containers, as well as decorative specialty containers and, with the July 2010 acquisition of Neuman Aluminum, aluminum slugs. Segment sales in 2011 increased $56.3million compared to 2010 primarily due to the inclusion of a full year of aluminum slug sales associated with the Neuman facilities of $108million and improved pricing and sales mix, partially offset by $73million from lower can sales volumes. Segment sales in 2010 declined $22.8million compared to 2009, largely the result of $88million from lower commodity prices, partially offset by the sales associated with the Neuman facilities. Segment earnings in 2011 increased $4.6million compared to 2010 mainly due to the year over year impact of lower cost inventory of $16million in 2011, contribution from a full year of aluminum slug sales and improved pricing and sales mix, partially offset by lower sales volumes of $16million and unfavorable manufacturing performance due to higher fourth quarter 2011 production curtailments. Segment earnings in 2010 decreased $1.7million compared to 2009 primarily due to $44million of lower cost inventory carried into 2009 that did not occur in 2010, substantially offset by improved manufacturing and cost performance, favorable product sales mix and the addition of the Neuman facilities. Aerospace and Technologies ($ in millions) Net sales $ $ $ Segment earnings Segment earnings as a % of segment net sales % % % The aerospace and technologies segment consists of the manufacture and sale of aerospace and other related products and providing services used in the defense, civil space and commercial space industries. Segment sales in 2011 increased $70.9million compared to 2010 primarily due to higher sales from U.S. national defense contracts and existing commercial programs, partially offset by lower sales from civil space programs. Segment sales in 2010, as compared to the prior year, increased by $24.5million primarily due to increased scope on existing programs and new program starts, including WorldView-3 and several large classified programs. These increases were partially offset by the cancellation of the Orion program and the completion of several large programs, including Kepler and WorldView-2. In addition to WorldView-3, some of the segment’s other high-profile contracts include: the James Webb Space Telescope, a successor to the Hubble Space Telescope; the Joint Polar Satellite System, the next-generation satellite weather monitoring system; the Global Precipitation Measurement-Microwave Imager, which will play an essential role in the Earth’s weather and environmental forecasting; and a number of antennas and sensors for the Joint Strike Fighter. Segment earnings in 2011, as compared to 2010, increased $9.8million due to increased sales volume, improved performance on fixed-price contracts and better award fees on several of our large cost plus contracts. Segment earnings in 2010, as compared to 2009, increased by $8.4million due to favorable fixed-price program performance and higher sales, partially offset by the program reductions described above. Sales to the U.S. government, either directly as a prime contractor or indirectly as a subcontractor, represented 87 percent of segment sales in 2011, 96 percent in 2010 and 94 percent in 2009. Contracted backlog for the aerospace and technologies segment at December31, 2011 and 2010, was $897million and $989million, respectively. Comparisons of backlog are not necessarily indicative of the trend of future operations due to the nature of varying delivery and milestone schedules on contracts and funding of programs. Discontinued Operations – Plastic Packaging, Americas In August2010, we completed the sale of our plastics packaging, Americas, business to Amcor Limited and received proceeds of $258.7million, which included $15million of contingent consideration recognized at closing and is net of post-closing adjustments of $21.3million. The sale of our plastics packaging business included five U.S. facilities that manufactured polyethylene terephthalate(PET) bottles and preforms and polypropylene bottles, as well as associated customer contracts and other related assets. The following table summarizes the operating results for the discontinued operations for the years ended December31: ($ in millions) Net sales $
